Citation Nr: 1738113	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO. 12-31 444A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for pulmonary interstitial fibrosis to include as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Hoover, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969 as an infantryman during the Vietnam War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

A Notice of Disagreement regarding the denial of service connection for pulmonary interstitial fibrosis was received in April 2012.  In August 2012, a Statement of the Case was issued, and, in November of that year, the Veteran filed his substantive appeal (via a VA Form 9).  

In January 2013, the Veteran, his wife, and his daughter testified at a RO hearing.  The Veteran and his wife also testified at the RO in June 2015 before the undersigned Veterans Law Judge sitting at the RO.  Transcripts of both hearings are of record

In July 2015, the Board remanded the claims on appeal for additional development and the case now returns for further appellate review.     

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  


FINDING OF FACT

The most probative evidence of record shows that the Veteran's pulmonary interstitial fibrosis did not manifest during service, and is not otherwise attributable to or related to service to include exposure to herbicide agents. 



CONCLUSION OF LAW

The Veteran's pulmonary interstitial fibrosis was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1116, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA'S DUTY TO NOTIFY AND ASSIST

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Specifically, the Board finds that VA has satisfied its duty to notify under the Veterans Claims Assistance Act (VCAA) for the Veteran's claim for pulmonary fibrosis by way of a July 2011 letter which was sent prior to the initial unfavorable decision in January 2012.  The letter advised the Veteran of the evidence and information necessary to substantiate his claim.  Furthermore, the Veteran was informed of his and VA's respective responsibilities in obtaining such evidence and information.  The letter also informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service treatment records and pertinent post-service treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA must make reasonable efforts to assist a claimant in obtaining evidence, unless no reasonable possibility exists that such assistance will aid in substantiating the claim. 38 U.S.C.A. §§ 5103A (a)(1) and (2) (West 2014).

As noted in the Introduction, this case was previously remanded in July 2015.  The July 2015 Remand directives instructed the RO to obtain updated medical records and a VA examination/opinion regarding the Veteran's pulmonary interstitial fibrosis.  Treatment records have since been obtained from the VA, and a VA examination/opinion was provided in March 2016.  The Board finds the examination report to be adequate.  The examiner reviewed the Veteran's claims file, and was informed of and documented the relevant facts regarding the Veteran's medical history and current status.  The opinion showed that the examiner considered all relevant evidence of record, including the Veteran's statements.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Remand also directed that the RO procure any available VA treatment records dated from 1970 to 1980 in light of statements made by the Veteran.  The RO failed to request such records.  The Board, however, finds such error nonprejudicial because the March 2016 examination report clearly shows the examiner considered all of the Veteran's assertions including the Veteran's assertion that he believed symptoms he experienced in 1970 were symptoms associated with pulmonary interstitial fibrosis.  

As discussed above, the Board has carefully considered VA's duties to notify and assist, and finds that they have been met.  The Veteran has been provided with a meaningful opportunity to participate in the claims process and has been an active participant in it by providing evidence and testifying at two hearings.  The Board finds that all necessary development has been accomplished and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. LEGAL CRITERIA 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a)(2016).

To establish a right to compensation for a present disability, a Veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A Veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange) during such service, absent affirmative evidence to the contrary. 
38 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307 (a)(6)(iii).  Service connection based on herbicide agent exposure will be presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time in the case of certain diseases.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307 (a)(6), 3.309(e).

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature."

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III. BACKGROUND 

The Veteran served in Vietnam from April 1968 to April 1969 and is presumed to have been exposed to herbicides.  38 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307 (a)(6)(iii).  The Veteran's service treatment records (STRs) are negative for a chronic pulmonary or respiratory disability.  The November 1969 examination for separation was negative and a chest x-ray was negative.  In an adjunct medical history questionnaire he reported not having or having had shortness of breath, pain or pressure in his chest, or palpitations or pounding heart.  

In the Veteran's March 2011 claim for service connection, he reported that his breathing problems began in January 1970.  He reported that he received treatment at the Oklahoma City VA Medical Center.  

VA clinical records from Oklahoma City show that in August 1980 the Veteran was noted to have been hospitalized in New Castle, Wyoming due to a cough and tachypnea, and was prescribed medication to open his lungs.  A VA chest x-ray in August 1980 revealed some apical pleural thickening with some fibrotic changes bilaterally, but showed no active chest disease.  In September 1980 it was noted that in the past 1 1/2 years the Veteran reported episodes of wheezing and coughing to the point that he suffered difficulty breathing and collapsed at the wheel while driving a truck, and was checked into a VA facility for further care.  In October 1980 it was suspected that he had episodic asthma. 

VA clinical records show that in October 1980 it was reported that the Veteran had medication which helped his shortness of breath but that he continued to smoke.  He smoked between 1 and 1 1/2 packs of cigarettes per day.  

On an Agent Orange evaluation in 1984 which focused upon the Veteran's fertility, it was reported that he had an occasional cough and episodic shortness of breath.  He had been given Theodur in 1980 which he felt had not helped.  

VA Clinical records of Crescent, Oklahoma from September 2003 show that the Veteran related a history of the onset of difficulty breathing with exertion in 1979.  He had a history of blackout spells since 1970, and the current frequency was once every three months, lasting for a few seconds.  In October 2003 it was noted that he was seen at the same VA facility in the 1980s for an Agent Orange workup, and that he was noted to have an irregular heartbeat.

VA records in August 2008 show that the Veteran was seen for having a cough for the past month, even though he had quit smoking in 1988.  That morning he had an episode of lightheadedness with sweating and fatigue.  The documented impression of the VA clinician was that the Veteran had hyper-reactive airways of unclear etiology.  He also received more extensive respiratory evaluations and treatment that month.  

The Veteran underwent VA hospitalization from the 15th to the 18th of August 2008 and was diagnosed with pulmonary interstitial disease.  He had a three month history of worsening dyspnea, wheezing, and coughing.

VA clinical records show that in February 2011 he denied a history of severe lung problems in the past, including shortness of breath and dyspnea on exertion.  A preoperative evaluation for a hip replacement in February 2011 indicated that the Veteran had mild pulmonary fibrosis with normal lung function.  In March 2011 it was reported that pulmonary function testing revealed that vital capacity (VC) was reduced suggesting a restrictive defect.  

An entry in VBMS of April 5, 2011 indicates that the Veteran was seen at the Oklahoma City VAMC from 2003 to 2011, including in August 2008 for early interstitial pulmonary fibrosis.  

At the January 2013 RO hearing the Veteran testified that he began having breathing problems in 1970 but did not seek treatment.  The Veteran also stated that in 1978, the Veteran passed out and his first wife took him to the hospital for what was believed to be a heart attack, but the Veteran testified that he was told by his physician that it was not a heart attack, because the Veteran's heart was beating too rapidly.  The Veteran testified that the physician told him that he had never seen anything like this, and encouraged the Veteran to seek further evaluation.  The Veteran's daughter testified that the Veteran had breathing problems all of her life.  

At the June 2015 travel board hearing, the Veteran testified that he developed breathing problems about 6 or 7 months after serving in Vietnam.  He reported that he went to the VA for help and was refused.  

The Veteran was afforded a VA examination in March 2016, during which the examiner diagnosed the Veteran with interstitial pulmonary fibrosis.  The examiner reviewed the claims file and opined that the Veteran's condition is less likely than not related to service to include in-service exposure to herbicides.  The examiner's rationale stated that the Veteran had no symptoms suggestive of pulmonary fibrosis during the Veteran's military service or within one year of discharge from service.  The examiner further stated that the Veteran's episodes of blackouts, loss of consciousness and cardiovascular issues are not likely to occur in conjunction with a pulmonary disorder unless the disease is advanced enough to cause desaturation and respiratory distress and the Veteran's pulmonary function tests do not indicate respiratory distress.  

IV. ANALYSIS 

The Veteran's March 2016 VA examination shows that the Veteran has a current diagnosis of interstitial pulmonary fibrosis and therefore meets the first prong of service connection.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   However, the Veteran does not meet the second prong of service connection to the extent he has not shown an in-service occurrence of the disorder.  Id.  The Veteran's service treatment records and discharge examinations are silent for any mention of symptoms, treatment or diagnosis of a lung condition.  Furthermore, the Veteran has provided various statements that he believed his symptoms began in the 1970s. 

The March 2016 VA examination report indicates that the symptoms reported by the Veteran within one year after active service were not a manifestation of the Veteran's current pulmonary interstitial fibrosis.  The examiner also opined that the Veteran's lung disorder was not related to his presumed in-service exposure to herbicides.  

In this case, the examiner was aware of the Veteran's medical history, provided a fully articulated opinion, and also furnished a reasoned analysis.  The Board therefore attaches significant probative value to this opinion, and the most probative value in this case, as it is well reasoned, detailed, consistent with other evidence of record, and included access to an accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

The Board has considered the Veteran's own opinion that his pulmonary interstitial fibrosis was related to his military service.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature."  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Veteran is competent in this case to report his symptoms, but nothing in the record demonstrates that he has received any special training or acquired any medical expertise in evaluating and determining causal connections for the claimed condition.  Therefore, a medical expert opinion would be more probative regarding the causation question in this case and has been obtained as set forth above.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Thus, the Veteran's opinion is outweighed by the findings to the contrary by the VA examiner, a medical professional who considered the pertinent evidence of record and found against such a relationship.  See id.; see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

The Veteran is presumed to have been exposed to herbicide agents in Vietnam.  38 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307 (a)(6)(iii).  However, pulmonary interstitial fibrosis is not a condition which has been associated with exposure to herbicides.  Therefore, service connection based on herbicide agent exposure cannot be presumed.  38 U.S.C.A. § 1116 ; 38 C.F.R. §§ 3.307 (a)(6), 3.309(e).

The most probative evidence establishes that the Veteran's pulmonary interstitial fibrosis is not related to service.  Accordingly, service connection is not warranted.  

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.

ORDER

Entitlement to service connection for pulmonary interstitial fibrosis to include as due to herbicide exposure is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


